| S495%/ Sumas Tes

Case 2:19-cv-00710-BAT Document1 Filed 05/13/19 Page 1 of 8

on FLED _ENTERED
em OGD ____Recriyen

MAY 13 2019 GT

AT SEATTLE
CLERK US. DISTRI courr
ey WESTERN DISTRICT OF WASGRGTON

UNITED STATES DISTRICT COURT DEPUTY
FOR THE WESTERN DISTRICT OF WASHINGTON STATE

— -:19-CV- 00710 aH
NO.

CHUCK PILLON

PLAINTIFF. COMPLAINT OF
VIOLATION OF TITLE
Vs. 42 USC S. 1983: WILLFUL
DEPRIVATION OF CIVIL
| RIGHTS
SCOTT MARLOW
DEFENDANT.

AUTHORITY FOR THIS COMPLAINT

This Complaint is brought under the provisions of TITLE 42 UNITED STATES

CODE...SECTION 1983

This Section provides for recovery of damages for persons who are injured by

persons acting under cover of STATE LAW...who conspire or contrive to deny or

PILLON VS MARLOW

USC 1983 COMPLAINT Page 1 of 8
Case 2:19-cv-00710-BAT Document 1 Filed 05/13/19 Page 2 of 8

interfere with RIGHTS GRANTED UNDER THE CONSTITUTION OF THE UNITED
STATES OF AMERICA.

The hurdles for an ordinary citizen seeking to recover for government lawlessness
are formidable of course. The Doctrine of Sovereign Immunity and Prosecutorial
Discretion shield the Government from much in the way of claims that have even

Obvious... but perhaps marginal... merit.

However... Section 1983 arose out of the realization that there must be some
check and restraint on egregious government abuse in spite of the constraints of

those two barriers.

THE OCCURRENCE OF “CONVICTIONS” AT TRIAL BASED UPON MALICE AND
SUPPRESSION OF EVIDENCE BY AN ACTOR OF THE STATE ...MUST NOT BE A BAR
TO THIS ACTION. INDEED THOSE “CONVICTOINS”... ARE SIMPLY EVIDENCE OF THE
SUCCESS OF THAT INTENDED MALICE AND OTHER MISCONDUCT BY THE -
PROSECUTOR. |

This claim arises out of the unlawful conduct of DEFENDANT SCOTT MARLOW
acting under color of WASHINGTON STATE LAW in his capacity as ASSISTANT
ATTORNEY GENERAL TO ROBERT FERGUSON...ATTORNEY GENERAL OF THE STATE
OF WA.

The conduct of Scott Marlow in the conduct of an investigation and prosecution
of PLAINTIFF PILLON under Cs # 16-1-05983-6 KNT in the SUPERIOR COURT of THE
STATE OF WASHINGTON has been so outrageous and lawless as to make clear

PILLON VS MARLOW
USC 1983 COMPLAINT Page 2 of 8
Case 2:19-cv-00710-BAT Document1 Filed 05/13/19 Page 3 of 8

that no claim as to PROSECUTORIAL DISCRETION can be cited to justify the abuse
and loss PLAINTIFF PILLON has endured...and lives under threat of more such

abuse.

This preliminary COMPLAINT is also filed to alert Attorney General Ferguson of
the past abuse and likelihood of more such. Further it is intended to alert the
UNITES STATES ENVIRONMENTAL AGENCY (EPA) that it has been deceived and
misled into inflicting harm on PLAINTIFF PILLON and it should certainly assess this
damage before risking further liability by continuing to blindly extend the

malicious harm by further unwarranted action on the PILLON PROPERTY.

IT IS OF COMPELLING IMPORTANCE TO TERMINATION OF THIS ABUSE FOR
COLLATERAL PARTIES (STATE AND EPA) FOR ALL TO KNOW THAT BOTH THE STATE
OF WASHINGTON AND THE EPA HAVE...IN THE COURSE OF EVENTS SUBSEQUENT
TO THE MALICIOUS TRIAL IN THIS MATTER... BOTH DISCOVERED AND CONFIRMED
THAT EXCULPATORY EVIDENCE HAS EXISTED AND BEEN CONFIRMED BY THEIR
GOOD EFFORTS:

AND...THAT EVIDENCE TO THIS EFFECT WAS KNOWN TO DEFENDANT MARLOW
BEFORE HE FILED THESE INJURIOUS CLAIMS BEFORE THE SUPERIOR COURT...(16-
1-05983-KNT), IN AUGUST 2016. IN SUPERIOR COURT Cs # 18-2-24755-1 KNT
WHICH PLAINTIFF FILED AGAINST THE STATE IN LATE 2018....IN PRINCIPAL PART
AGAINST DEFENDANT MARLOW... HONEST AGENTS OF THE WA. STATE DEPT. of
ECOLOGY (DOE) CONFIMED THAT. THIS WAS STIPULATED BY THE STATE OF WA.

PILLON VS MARLOW
USC 1983 COMPLAINT Page 3 of 8
 

Case 2:19-cv-00710-BAT Document1 Filed 05/13/19 Page 4 of 8

IN SETTLEMENT OF THAT RECENT CASE: 18-2-24755-1 KNT.

THE ORIGINAL INVESTIGATION OF WATER QUALITY (Feb 2016) BY DOE INDICATED
IT WAS NOT HARMFUL TO THE WATERS OF THE STATE IN ANY DEGREE...AND DID
NOT REQUIRE EVEN FURTHER TESTING...LET ALONE ANY INTERVENTION. THIS
ENTIRE FILE WAS KNOWN TO DEFENDANT MARLOW...AND WAS THE SOLE SORCE
OF EVIDENCE AVAILABLE TO HIM BEFORE TRIAL.

THIS EXCULPATORY EVIDENCE HAD BEEN REPEATEDLY PRESENTED BY PLAINTIFF
TO DEFENDANT MARLOW. INITIALLY IN A MEETING WITH THE DOE TECHNICIAN
THAT HAD EARLIER SO INFORMED PLAINTIFF...AND AGAIN IN A PRETRIAL
MEETING WITH “OTHER PERSONS” PRESENT.

LIKEWISE PLAINTIFF HAD REQUESTED THAT DEFENDANT MARLOW ACTUALLY
UNEARTH AND EXAMINE (TEST) THE MATERIAL IN THE COMPOST PILE...WHICH
MARLOW WAS INSISTING WAS A “HAZARDOUS UNLAWFUL SOLID WASTE
LANDFILL”.

INSTEAD...IN THE COURT...AFTER PLAINTIFF HAD BEEN FINED BASED UPON THE
ORIGINAL CONVICTION... DEFENDANT MARLOW ARRANGED A “RESTITUTION |
HEARING” AND CONCOCTED A FICTION THAT THIS “LANDFILL” WAS FILLED WITH
“CONTAINERS”...VEHICLES...MISCELLANEOUS OTHER TRASH...AND HAZARDOUS
MATERIAL. NO SUCH EVIDENCE HAD BEEN PRESENTED AT TRIAL!

BASED ON THIS CYNICAL FICTION... DEFENDANT MARLOW REPRESENTED TO THE

PILLON VS MARLOW
USC 1983 COMPLAINT Page 4 of 8
Case 2:19-cv-00710-BAT Document1 Filed 05/13/19 Page 5of 8

COURT THAT “THE STATE HAD ESTABLISHED A FORMULA FOR DETERMINING THE
“CIVIL RESTITUTION” BASED ON THE ALLEGED VOLUME OF SUCH AN ILLEGAL
LANDFILL.

FIRST DEFENDANT MARLOW STATED THAT THE ACTUAL PENALTY SHOULD BE $55
MILLION DOLLARS. THIS...FOR WHAT AMOUNTS TO A HALF-CITY BLOCK SIZE PILE
OF COMPOST. THEN IN A STROKE OF FAUX- MAGNANIMITY...DEFENDANT
MARLOW STATED THAT OBVIOUSLY PLAINTIFF PILLON COULD NEVER MANAGE
TO PAY THAT SUM. SO...HE STATED THAT THE STATE WOULD SETTLE FORA
PALTRY $3.8 MILLION DOLLARS. AND CONVINCED THE COURT TO SET THAT AS
THE SUM OF RESTITUTION.

THIS WAS A CLEAR...PREDATORY... EXERCISE TO INTIMIDATE PLAINTIFF PILLON
INTO SURRENDERING THE LATTER SUM!

WHAT IS ALMOST HILARIOUS HERE IS THE FACT THAT AS A PRACTICING
ATTORNEY...A PROSECUTORIAL OFFICER-OF-THE-COURT...DEFENDANT MARLOW
WAS MOST CERTAINLY AWARE OF THE CONSTITUTIONAL PROHIBITION AGAINST
SUCH OUTRAGEOUS MANIPULATION AND ATTEMPTED PLUNDER OF HAPLESS
CITIZENS!

CONSIDER TOO...THAT THIS PAST FEBRUARY THE UNITED STATES SUPREME
COURT RESTATED HOW LAWLESS THIS IS. BOTH THE EIGHTH AND FOURTEENTH
AMENDMANTS WERE CITED BY THE JUSTICES AS LONG EVIDENT BARRIERES TO

PILLON VS MARLOW
USC 1983 COMPLAINT Page 5 of 8
 

Case 2:19-cv-00710-BAT Document1 Filed 05/13/19 Page 6 of 8

SUCH PERNICIOUS CONDUCT BY GOVERNMENT! .

THIS IS NOT “NEW LAW”. THIS PROHIBITION HAS EXISTED SINCE THE WRITING
OF THE CONSTITUTION ITSELF.

THIS AGAIN MAKES CLEAR THAT NO “PROSECUTORIAL DISCRETION” DEFENSE
CAN STAND HERE. CERTAINLY NO STATE AUTHORITY WOULD SUPPORT SUCH
EGREGIOUS MISCONDUCT...UNLESS THE WA. STATE ATTY GENERAL SEES IT

OTHERWISE. |

IF THAT SHOULD HAPPEN...THE EFFECT IS TO HARNESS THE STATE WITH THE
LIABILITY. THAT WOULD NOT BE PERMISSIBLE PUBLIC POLICY...AND THE STATE
SHOULD RECOGNIZE THIS.

FINALLY THEN...THE RECORD SHOWS THAT THE EPA...IN LATE 2018...
RESPONDING TO THESE UNPROVEN ALLEGATIONS ABOUT THIS LARGE-LONG-
CONTINUING-COMPOSTING-OPERATION ...HAVING BEEN CONVINVCED BY THE
DEFENDANT’S FICTION...ENTERED THE PILLON PROPERTY PREPARED

FOR A MAJOR EXCAVATION...REPLETE WITH MASSIVE EARTH-MOVING |
EQUIPMENT AT THE BEHEST OF THE DEFENDANT MARLOW...INSPITE OF
PLAINTIFF’s EXPLANATION OF THE TRUE NATURE OF THE COMPOST PILE.

THE EPA WAS SOON TO CONFIRM BY ACTUAL EXCAVATION THAT THIS “COMPOST
PILE” WAS IN FACT JUST AS PLAINTIFF HAD DESCRIBED IT....COMPOSTED SOIL.
AND EPA THENRESTORED THE EXCAVATION(s) PROMPTLY. THIS FACT IS

PILLON VS MARLOW
USC 1983 COMPLAINT Page 6 of 8
 

Case 2:19-cv-00710-BAT Document1 Filed 05/13/19 Page 7 of 8

RECORDED IN AN EPA STATUS REPORT IN LATE 2018. SIMPLE MINOR
EXCAVATIONS...AT FAR LESS EXPENSE...WOULD HAVE MADE CLEAR THAT
PLAINTIFF WAS TRUTHFUL IN THIS MATTER...AS HE WAS IN ALL OTHER
EXCHANGES WITH THE EPA.

IN POINT OF FACT...RATHER THAT BEING ENVIRONMENTALLY-UNFRIENDLY...
COMPOSTING OF ORGANIC MATERIALS IS A HIGHLY PROMOTED ACTIVITY BY ALL
ENVIRONMENTAL AGENCIES. THE EPA ITSELF PUBLISHES DOCUMENTS
HIGHLIGHTING THE BENEFITS OF THIS PROCESS AND ITS PRINCIPAL PRODUCT.

IN THE CONTEXT OFTHIS PRELIMINARY 42 USC 1983 COMPLAINT ...PLAINTIFF
‘NOW NOTES SOME...(NOT ALL)...OF THE CONSTITUTIONAL...AND TORTIOUS...
PROTECTIONS DEFENDANT MARLOW WILLFULLY DENIED PLAINTIFF PILLON IN
THE COURSE OF THIS MALICIOUS EXERCISE:

DENIAL OF A FAIR TRIAL

DENIAL OF 4™ AMENDMENT PROTECTIONS.
VIOLATION OF EIGHTH AMENDMENT PROTECTIONS.
DENIAL OF 14™ AMENDMENT PROTECTIONS.
DEFAMATION.

LOSS OF FAMILIAL INTEGRITY.

AvP WN Pp

THIS ENTIRE PLEADING IS MADE UNDER PENALTY OF PERJURY UNDER THE LAWS
OF THE STATE OF WASHINGTON.

IN THE SUBSEQUENT PLEADING...(FIRST AMENDED COMPLAINT)... PLAINTIFF
WILL PROVIDE THE FURTHER ELABORATION NEEDED TO ADVANCE THIS CASE.

PILLON VS MARLOW
USC 1983 COMPLAINT Page 7 of 8
 

Case 2:19-cv-00710-BAT Document1 Filed 05/13/19 Page 8 of 8

‘REQUEST FOR COMPENSATION

PLAINTIFF REQUESTS RECOVERY FROM THIS ABUSE IN THE SUM OF $10,000,000
(TEN MILLION) DOLLARS.

SIGNED AT RENTON WA. May 10, 2019

OE Rle—

CHUCK PILLON Pro Se.

PILLON VS MARLOW
USC 1983 COMPLAINT Page 8 of 8
